 

[gzkse2ditpuy000001.jpg]

 

Exhibit 10.3

 

Transforming transfusion diagnostics.

 

 

 

 

Private & Confidential

Christopher Lindop

Chemin De Montoiseau 13B

1299 Cran-Près-Céligny

 

 

September 19, 2018

 

 

 

Dear Chris,

 

Contract Amendment

 

Further to recent conversations in relation to your return to the US, I am
writing to confirm that effective October 1, 2018 your employer will be Quotient
Limited and our letter of February 20, 2017 will no longer apply.  For the
avoidance of doubt, we will transfer employment from Quotient Suisse SA to
Quotient Limited and your Employment Agreement dated February 9, 2017 will
remain in force.

 

Due to your return to the US, the following amendments to your Employment
Agreement dated February 9, 2017 will be made effective from October 1, 2018:-

 

2. Executive’s Compensation, Perquisites and Benefits

2.1 Compensation.  In line with local Quotient practice, Base Compensation will
be paid in fortnightly installments.  Your first payment will be made on October
5, 2018 which will include payment from October 1, 2018 to October 5, 2018.

 

2.5 Income Tax – Equalization.  You will continue to be responsible for filing
your US and Swiss tax returns.  An external consultant will be provided by the
Company to assist you in their preparation.  It is your obligation to pay your
US and Swiss taxes.  Quotient will reimburse the difference should your total
Quotient income tax exceed what would be paid if you solely worked for Quotient
in the US.  For income earned from any other source during your employment with
Quotient, the worldwide tax liability on that income will remain your personal
responsibility.

 

3. Place and Hours of Employment

Your normal place of work will be your home
office,                                     .  Quotient will from time to time
require you to travel and be at other locations for one week a month to fulfill
your responsibilities.  You shall work during Quotients regular business hours
in the geographic location in which you are working at any given time and
otherwise as required to fulfill your duties.

 

 

 

Quotient Suisse SA

Registered in Switzerland

No. CHE-167.592.818

 

T +41 22 716 98 00

F +41 22 716 98 01

W quotientbd.com

 

Business Park Terre B1

Bonne Route de Crassier 13

1262 Eysins, Suisse

 

--------------------------------------------------------------------------------

 

 

[gzkse2ditpuy000002.jpg]

 

 

 

4. Relocation Allowance

With effect from October 1, 2018 Clause 4 will no longer be effective as your
normal employment location is no longer Switzerland.  For the avoidance of doubt
the contract amendment dated April 5, 2018, will also no longer apply.

 

Furthermore, I can confirm that your current personal car leasing arrangement
will be transferred to Quotient Suisse SA as soon as possible.  Once
transferred, you will not have any further personal financial liabilities in
relation to this vehicle.  Quotient will take full responsibility for the
vehicle which will be made available during your business trips to
Switzerland.  When you are not in Switzerland, the vehicle will be made
available to other Quotient employees travelling to Switzerland.  If the
transfer occurs after October 1, 2018, you may reclaim any costs in relation to
the leasing and insurance of the vehicle up to the point of transfer through the
Company expense process.

 

All other terms and conditions contained in your Employment Agreement dated
February 9, 2017 remain the same.

 

Please confirm your acceptance of these amendments by signing both copies of
this letter and returning one copy to the Human Resources department.

 

Yours sincerely,

 

/s/ Franz Walt

 

Franz Walt

Chief Executive Officer

 

I agree to the changes to the Terms and Conditions of Employment as outlined
above

 

 

 

 

Signature

/s/ Christopher Lindop

 

Date

September 19, 2018

 

2